TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-16-00727-CR



                                      The State of Texas, Appellant

                                                    v.

                                     John Phillip Couch, II, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-444, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                  The State of Texas has filed a motion to stay all proceedings in the district court

below pending this Court’s disposition of the State’s interlocutory appeal of the district court’s order

granting the motion to suppress filed by appellee John Phillip Couch, II.1 The State is statutorily

entitled to a stay under these circumstances.2 Accordingly, we grant the State’s motion and order

a stay of the proceedings below pending our disposition of the State’s appeal.

                  It is ordered on November 3, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish

        1
            See Tex. Code Crim. Proc. art. 44.01(a)(5).
        2
            See id. art. 44.01(e).